Court of Appeals
                                                Third District of Texas
                                                P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                       www.txcourts.gov/3rdcoa.aspx
                                                             (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                           JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOR' K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTIC1
                                               March-572015

                                                                                                        ^
                                                                                                                     -.
The Honorable Dana DeBeauvoir                                                                            cr»


Civil County Clerk
                                                                                               .




Travis County Courthouse                                                                                                  <
                                                                                                            ro
P.O.Box 149325
Austin, TX 78714                                                                                            •    .

* DELIVERED VIA E-MAIL *

                                                                                                                XT

RE:      Court of Appeals Number:          03-04-00710-CR
         Trial Court Case Number:          613305

Style:     David Alan Price
           v. The State of Texas


Dear Honorable Dana DeBeauvoir:

         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         State's exhibit 3 (video tape).




                                                          Very truly yours,




                                                          Jeffrey D. Kyle, Clerk